HANSEN, Chief Judge:
§1 Plaintiff/Appellant, K.J. McNitt Construction, Inc. (MeNitt), contracted with Toni-an Roofing/Waterproofing, Inc. (Ionian) to provide roofing labor and materials on three construction projects. After Ionian breached the contract, MeNitt completed the work and paid Ionian's subcontractors. MeNitt then sued Tonian and its corporate officer, Bobby Economopoulos, to recover its damages.
[ 2 MeNitt dismissed Ionian without prejudice from the suit after Ionian filed bank-ruptey. Economopoulos filed a motion for summary judgment arguing he was not lable for McNitt's claims because Tonian entered the contracts with MecNitt before Tonian's corporate charter was suspended. MeNitt responded the debts sued upon were incurred when MeNitt had to liquidate obligations owed by Ionian to subcontractors and hire others to repair work performed by Ionian. - These events took place after Toni-an's suspension. MeNitt argued, "The liabilities were contingent upon events that would not have occurred but for Ionian/ Economo-poulog' failure to perform the contract. Had Ionian performed pursuant to the construction contracts, the obligation to perform repair work and pay subcontractors would never have arisen. Accordingly, the obligations were contingent and not absolute."
3 The trial court granted summary judgment in favor of Economopoulos. MeNitt appeals without appellate briefs in conformance with the procedures for the appellate accelerated docket, Okla. Sup.Ct. R. 1.86, 12 O.S.Supp.1996, Ch. 15, App. 1. It contends the trial court erred because the debts sued upon arose after suspension of Ionian's corporate charter.
14 When a corporation's charter is suspended for failure to pay its franchise tax, its officers are liable as though they were partners for any corporate debts "created or incurred" during suspension with the officer's "knowledge, approval, or consent." 68 O.S.1991 § 1212(c). The legislative intent of this section is to prevent a suspended corporation from performing any act. Kearney v. Williams, 1997 OK CIV APP 56, 946 P.2d 273, 275. Because the corporation has ceased to have the capacity to do business in the State of Oklahoma, corporate officers have only the power to create personal liability and cannot legally act for the corporation. Id. -
15 The word "incur" as used in § 1212(c) means "to become liable for," and "the word 'liable' means the state of one being bound in law to do, pay, or make good something which can be enforced by legal action." Phillips & Stong Engineering Co. v. Howard B. James Associates, Inc., 1974 OK CIV APP 59, 529 P.2d 1013, 1016. Toni-an became bound in law to perform under its contracts with MeNitt at the point it entered the contracts. Its liability was not contingent. The contingent liability that matured upon Ionian's breach was MeNitt's lability to *985others, not Tonian's liability to MeNitt. MecNitt points to no action by Economopou los following suspension in which Economo-poulos attempted to act for the corporation in creating or incurring a debt. Therefore, Economopoulos has no personal liability for F « McNitt's claims.
16 Accordingly, the trial court's order is AFFIRMED.
17 GARRETT, J., and BUETTNER, P.J., concur.